Citation Nr: 1008646	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-26 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for discogenic disease of the lumbosacral spine.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include depression.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tendonitis of the left shoulder.  

4.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1977 to September 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 2004 
and August 2004 by the Department of Veterans Affairs 
Regional Office (RO) in St. Petersburg, Florida, denying the 
claims currently on appeal.  

The Veteran's claim was previously remanded by the Board in 
April 2009 so that he could be scheduled for a Video 
Conference hearing before a Board Member.  The Veteran was 
subsequently afforded a Video Conference hearing before the 
undersigned Veteran's Law Judge in October 2009.  A written 
transcript of this hearing has been prepared and incorporated 
into the evidence of record.  

The Veteran has claimed entitlement to service connection for 
depression.  During the pendency of the Veteran's claim, this 
condition has been classified as an adjustment disorder, as 
anxiety and as depression.  As such, the Veteran's claim is 
better characterized as a psychiatric disorder, to include 
depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled).  The issue is thus 
restated on the title page of this decision.  

The issue of whether an increased disability rating is 
warranted for the Veteran's low back disability on an 
extraschedular basis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA received notification from the Veteran in October 2009 
indicating that he did not wish to proceed with his appeal 
seeking entitlement to service connection for sleep apnea.  
The Board received this notification prior to the 
promulgation of a decision.

2.  The Veteran's discogenic disease of the lumbosacral spine 
is manifested by forward flexion to less than 30 degrees due 
to pain; it is not manifested by favorable or unfavorable 
ankylosis, incapacitating episodes totaling at least 6 weeks 
in the past 12 months, or objective symptoms of neurologic 
impairment.  

3.  Evidence received since the November 1995 final decision 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for depression and raises a 
reasonable possibility of substantiating the claim.

4.  The Veteran's psychiatric disorder, to include 
depression, did not manifest during, or as a result of, his 
active military service, and it is not secondary to the 
Veteran's service-connected disabilities.  

5.  The November 1992 rating decision denying the Veteran's 
claim of entitlement to service connection for a left 
shoulder disability was not appealed, and is therefore final.  

6.  Evidence received since the November 1992 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a left 
shoulder disability and does not raise a reasonable 
possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for sleep apnea have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  The criteria for establishing entitlement to a disability 
rating in excess of 40 percent for discogenic disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-43 (2009).

3.  The November 1995 rating decision denying service 
connection for the Veteran's depression is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

4.  New and material evidence has been received and the 
Veteran's claim of entitlement to service connection for 
depression is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2009).  

5.  The criteria for establishing entitlement to service 
connection for a psychiatric disorder, to include depression, 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  

6.  The November 1992 rating decision denying service 
connection for the Veteran's left shoulder disability is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009).

7.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for a 
left shoulder disability remains closed.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  A recent decision by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has addressed the amount of notice required for increased 
rating claims, essentially stating that general notice is 
adequate and notice need not be tailored to each specific 
Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided 
with specific notice relevant to his increased rating claim 
in an April 2008 letter.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the Federal Circuit held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that the error did not affect the essential fairness 
of the adjudication, and that to make such a showing the VA 
had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 556 U. S. ___ (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
Veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
February 2004 included the criteria for reopening a 
previously denied claim and the criteria for establishing 
service connection.  This letter was sent prior to the 
initial RO decision in this matter, and it informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  
However, information concerning why the claim was previously 
denied was not provided to the Veteran at this time.  While 
this information was not provided to the Veteran until after 
the initial adjudication of the claim in the June 2005 
statement of the case, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  Consequently, 
the Board finds that adequate notice has been provided, as he 
was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

The February 2004 letter also failed to provide the Veteran 
with the Dingess requirements (specifically, how disability 
ratings and effective dates are assigned).  However, these 
were provided to the Veteran in a March 2006 letter, and the 
claim was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See id (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  In any event, because the claim of 
entitlement to service connection is being denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that the Veteran was not afforded VA 
examination of his left shoulder in this case.  However, VA 
is not required to provide an examination on this issue.  
According to 38 C.F.R. § 3.159(c)(4)(iii), paragraph 
3.159(c)(4)(i) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  The Court has interpreted this to mean 
that VA is not required to provide examination or opinions to 
a claimant who attempts to reopen a finally adjudicated claim 
until new and material evidence has been submitted.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003).  Therefore, 
since the Board has concluded that the Veteran failed to 
submit new and material evidence regarding this claim, no 
further discussion is required relating to VA's duty to 
provide an examination.  

As such, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in March 2004, July 2004, March 2008 and April 
2008, and VA has obtained these records as well as the 
records of the Veteran's outpatient treatment with VA.  
Copies of the Veteran's Social Security Administration (SSA) 
records, as well as his private medical records, have been 
obtained and incorporated into the evidence of record.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Withdrawn Claim of Sleep Apnea

The Veteran perfected an appeal from an April 2004 rating 
decision that, in pertinent part, denied entitlement to 
service connection for sleep apnea.  The Veteran filed a 
timely notice of disagreement to this decision in August 
2004.  VA subsequently received written notice from the 
Veteran in October 2009 indicating that he did not wish to 
further pursue his appeal for service connection for sleep 
apnea.  The Veteran and his representative reiterated this 
fact during the October 2009 Video Conference hearing.  An 
appeal may be withdrawn at any time before a decision is 
rendered by the Board.  38 C.F.R. § 20.204(b) (2009).  Once 
the Veteran withdrew this issue, there remained no 
allegations of error of fact or law for appellate 
consideration.  The Board no longer has jurisdiction to 
review this issue on appeal and it is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002 & Supp. 2009).

Disability Rating in Excess of 40 Percent

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2008).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

The Board notes that the Veteran's low back disability was 
originally rated under Diagnostic Codes 5293-5292.  38 C.F.R. 
§ 4.71a (2003).  However, prior to VA receiving the Veteran's 
claim for an increased disability rating in December 2003, 
the regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003. See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  Therefore, as outlined 
below, the Veteran's increased rating claim has been 
considered under the new rating criteria, as they have 
existed since September 26, 2003.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes:  

A 40 percent rating requires evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; 

A 60 percent rating requires evidence of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  

Note 1: For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in 
effect from September 26, 2003).  

Diagnostic Code 5235 (vertebral fracture or dislocation), 
Diagnostic Code 5236 (sacroiliac injury and weakness), 
Diagnostic Code 5237 (lumbosacral or cervical strain), 
Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic Code 
5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal 
fusion), Diagnostic Code 5242 (degenerative arthritis of the 
spine (see also Diagnostic Code 5003)); Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following General Formula for Rating Diseases and Injuries of 
the Spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 40 percent rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine; 

A 50 percent evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine;

A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, left and right lateral 
flexion is 0 to 45 degrees, and left and right lateral 
rotation is 0 to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion for the cervical spine is 340 degrees and for the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavourable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Facts and Analysis

The Veteran contends that he is entitled to a disability 
rating in excess of 40 percent for his lumbar spine 
disability.  The Veteran was originally granted service 
connection for a lumbar spine disability in a May 1992 rating 
decision.  The Veteran was granted a disability rating of 10 
percent under Diagnostic Code 5293 (in effect before 
September 26, 2003), effective as of September 25, 1991.  The 
Veteran's disability rating was increased to 40 percent in a 
March 1995 rating decision, effective as of July 29, 1994.  

VA received a claim for an increased disability rating in 
December 2003.  This claim was denied by the RO in an April 
2004 rating decision, and the Veteran appealed this decision 
to the Board in July 2005.  However, as outlined below, the 
preponderance of the evidence demonstrates that the Veteran 
has not been entitled to a disability rating in excess of 40 
percent for his lumbar spine disability at any time during 
the pendency of his claim.  

Upon filing his claim for an increased disability rating, the 
Veteran was afforded a VA spine examination in March 2004.  
The Veteran complained of a sharp stabbing pain that 
originated in the small of his back and radiated down both of 
his lower extremities.  The Veteran reported an occasional 
worsening depending on the weather or use, but he denied 
typical flare-ups of pain.  The Veteran did not wear a back 
brace or use an assistive device for ambulation, and he was 
able to walk from the parking lot and back without 
difficulty.  However, the examiner noted that anything more 
would become problematic.  

Thoracolumbar range of motion was measured during this 
examination.  The Veteran had forward flexion to 45 degrees 
with pain beginning at 30 degrees, extension to 10 degrees, 
bilateral lateral flexion to 30 degrees with pain beginning 
at 20 degrees, and bilateral lateral rotation to 40 degrees 
with some pain.  All movements were performed in a very 
guarded fashion and there was evidence of some pain as well 
as muscle spasm.  There was no evidence of spinal deformity 
or muscular abnormality, and a sensory examination of the 
lower extremities revealed full strength of all muscle 
groups, normal reflexes, and normal sensation bilaterally.  

After viewing X-rays, the examiner diagnosed the Veteran with 
degenerative disc disease most notable at the L5-S1 level 
with a collapse of this disc space.  This was also present in 
a more mild fashion at the L4-5 level.  The examiner 
concluded that the Veteran's back disability had worsened, 
and he demonstrated significant limitation of motion of 
approximately 40 to 50 percent due to pain and muscle spasm 
upon repetitive use.  However, there was no evidence of 
weakness or flare-ups of this condition.  

The record also contains a large number of VA outpatient 
treatment records relating to the Veteran's spine.  According 
to an April 2003 record, the Veteran reported pain that was 
mainly localized to the lower back region.  The Veteran also 
described sciatic like symptoms in the left lower extremity 
without associative weakness.  It was noted that the Veteran 
had difficulty in walking and sitting, and that he had gained 
50 pounds since the prior year due to his reported inability 
to exercise as much.  Another April 2003 treatment record 
found thoracolumbar flexion to 30 degrees and extension to 30 
degrees.  The record also contains a spinal X-ray from March 
2004 in which it was noted that the Veteran's spine was 
stable with no change since a previous X-ray of November 
2002.  The record also contains an X-ray from May 2005 in 
which it was noted that there was no change in the Veteran's 
spine since the March 2004 X-ray.  

A magnetic resonance image (MRI) was performed in October 
2007.  The Veteran was found to have multilevel degenerative 
disc disease and degenerative facet joint changes, most 
pronounced at the L5-S1 level.  There was also evidence of a 
small focal disc protrusion extending into the left neural 
foramen at the L2-3 level that appeared to contact the 
inferior surface of the L2 nerve.  However, there was no 
evidence of significant spinal canal stenosis.  There is also 
a January 2008 record in which it is noted that in addition 
to the Veteran's usual back pain, he was experiencing 
sciatica with muscle spasms of the inner and outer thigh of 
the outer leg.  

The record also contains an extensive number of private 
medical records.  An MRI was performed of the lumbar spine in 
October 2004.  Disc degeneration was present at the L5-S1 
level with a disc bulge and suspected bilateral superimposed 
disc herniations potentially impinging on the descending 
bilateral S1 nerve roots and the exiting left L5 nerve root.  
However, it was noted that the examination was severely 
limited due to artifacts such as the Veteran's motion and a 
lack of signal to noise.  

The record also contains an August 2005 record from the Tampa 
Pain Relief Center.  According to this record, the Veteran 
suffered from lumbar pain that was associated with 
radiculopathy.  A MRI was performed at this time, revealing 
degenerative spondylosis and accompanying bulging disc at the 
L5-S1 level with significant bilateral neural foraminal 
encroachment and mild to moderate central stenosis at the L5-
S1 level.  A November 2005 record from this organization also 
diagnosed the Veteran with lumbar spondylosis, low back pain 
syndrome, lumber herniated nucleolus pulposis, and 
radiculopathy of the lower extremities.  

According to a January 2006 record from the Armenia Surgery 
Center, while the Veteran still had difficulty completing his 
activities of daily living, he exhibited significant 
improvement in his lower back since earlier treatments.  
However, an October 2006 record indicates that the Veteran 
aggravated his low back pain when he suffered a motor vehicle 
accident earlier that month in which he was struck from 
behind.  It was noted that the Veteran had a preexisting 
history of low back pain, but that this motor vehicle 
accident made it much worse.  An examination performed in 
November 2006 revealed thoracolumbar forward flexion limited 
to 10 degrees and extension limited to 5 degrees.  He was 
also noted to have some difficulty stabilizing on one leg due 
to decreased gluteus medius strength.  

The evidence also demonstrates that the Veteran has received 
numerous injections into his spine from the Tampa Pain Relief 
Center and the Armenia Surgery Center for treatment.  Also, 
according to a January 2004 treatment record from this 
facility, the Veteran underwent radiofrequency lesioning of 
the right lumbar medial branch nerves.  The record also 
contains a decision of the Social Security Administration 
(SSA) from March 2007 in which the Veteran was found to be 
disabled due to, among other disabilities, his low back pain.  

The Veteran was afforded another VA spine examination in 
March 2008.  The examiner concluded that the Veteran had 
constant low back pain that did not radiate.  Rather, the 
examiner concluded that the Veteran's subjective complaints 
of leg and foot weakness were more in line with edema and his 
chronic deep vein thromboses.  The Veteran reported that 
during the past 12 months, he had been placed on bed rest 8 
or 9 times for a duration of 24 hours.  

Examination revealed muscle spasm, localized tenderness and 
guarding that was severe enough to be responsible for 
abnormal gait and spinal contour.  Thoracolumbar ranges of 
motion were taken as part of this examination.  Forward 
flexion was to 30 degrees (limited to 20 degrees upon 
repetition due to pain), extension was to 5 degrees (limited 
to 0 degrees upon repetition due to pain), bilateral lateral 
flexion was to 20 degrees (limited to 15 degrees upon 
repetition due to pain), right lateral rotation was to 10 
degrees (limited to 5 degrees upon repetition due to pain), 
and left lateral rotation was to 15 degrees (limited to 
10 degrees upon repetition due to pain).  A sensory 
examination was also performed at this time, revealing normal 
reflexes and sensation to both lower extremities.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
40 percent for his lumbar spine disability at any time since 
filing his claim in December 2003.  Under the General Rating 
Formula for Diseases and Injuries of the Spine, the next-
higher disability rating of 50 percent will be assigned with 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a.  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension, 
resulting in one or more of the following: difficulty walking 
because of a limited line of vision, restricted opening of 
the mouth and chewing, breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen, dyspnea or dysphagia, 
atlantoaxial or cervical subluxation or dislocation, or 
neurologic symptoms due to nerve root stretching.  Id. at 
Note(5).  

The above medical evidence demonstrates that the Veteran has 
been capable of some degree of motion in his thoracolumbar 
spine throughout the entire time his claim has been pending.  
As such, the evidence establishes that the Veteran's 
thoracolumbar spine is not fixed in flexion or extension.  
The next-higher disability rating of 50 percent is, 
therefore, not warranted.  Likewise, the highest available 
disability rating of 100 percent is not warranted, as this 
requires evidence of unfavorable ankylosis of the entire 
spine.  The preponderance of the evidence demonstrates that 
the Veteran is not entitled to a disability rating in excess 
of 40 percent based on the General Rating Formula for 
Diseases and Injuries of the Spine.  

The Board has also considered whether the Veteran would be 
entitled to a disability rating in excess of 40 percent under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, a higher 
disability rating of 60 percent is warranted when there is 
evidence of incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  According 
to Note(1) of the Formula for Rating Intervertebral Disc 
Syndrome, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

According to the March 2004 VA examination, the Veteran 
denied a history of typical flare-ups.  There was no mention 
of incapacitating episodes requiring bed rest during this 
examination either.  During his March 2008 VA examination, 
the Veteran reported that during the past 12 months, he had 
been placed on bed rest 8 or 9 times for a duration of 24 
hours.  Therefore, the next-higher disability rating is not 
warranted under Diagnostic Code 5243, as the preponderance of 
the evidence demonstrates that the Veteran has not suffered 
from incapacitating episodes totaling at least 6 weeks during 
the past 12 months.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

Applying the DeLuca criteria to the Veteran's claim, the 
Board concludes that the Veteran is not entitled to an 
increased disability rating.  The evidence demonstrates that 
the Veteran had forward flexion limited to 20 degrees upon 
examination in March 2008 due to pain upon repetition.  This 
evidence demonstrates that even when considering the 
Veteran's additional functional loss due to pain, the Veteran 
is still capable of moving his spine.  The Board is not 
denying that the Veteran experiences pain and functional 
impairment as a result of his lower back disability.  
However, a 40 percent disability is meant to compensate a 
Veteran with significant limitation of motion, pain, and 
functional impairment.  The next-higher disability rating of 
50 percent is not for application unless the Veteran's entire 
thoracolumbar spine is fixated in one position.  Therefore, 
even when applying the DeLuca criteria, the Board concludes 
that the Veteran is not entitled to a disability rating in 
excess of 40 percent for his service-connected low back 
disability.  

In addition, the Veteran is not entitled to separate 
evaluations for any objective neurologic abnormalities 
associated with this service-connected degenerative disc 
disease because, as noted above, none have been demonstrated.  
See 38 C.F.R. General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  According to the March 2004 
VA examination, the Veteran had normal strength, reflexes and 
sensation in the lower extremities bilaterally.  Likewise, 
the March 2008 VA examiner found that the Veteran's sensory 
and motor examination of the lower extremities were normal, 
and it was noted that the Veteran did not have radiation of 
pain due to his lumbar spine disability.  The March 2008 VA 
examiner also concluded that the Veteran's subjective 
symptomatology of numbness and tingling were more in line 
with edema and chronic deep vein thrombosis rather than the 
Veteran's spinal condition.  The Veteran is not service-
connected for either of these disabilities.  

The Board recognizes that there are numerous references to 
subjective lumbar radiculopathy throughout the claims file.  
A private examination from October 2007 noted that the 
Veteran suffered from sciatica and radicular pain since an 
automobile accident of October 2006.  Also, according to an 
October 2004 MRI, the Veteran had impingement on the left L3 
nerve root and an October 2006 MRI noted that the Veteran had 
narrowing of the neural foramina at the L4-5 level.  However, 
while there is visual evidence of potential neural 
involvement, a separate disability rating is warranted when 
there is evidence of objective neurologic abnormalities.  See 
38 C.F.R. § 4.71a, Note(1).  Neurologic examination was 
normal in March 2004 and March 2008, and the March 2008 VA 
examiner related the Veteran's subjective symptoms of the 
lower extremities to a nonservice-connected disability.  

The Board recognizes that the Veteran believes he is entitled 
to a disability rating in excess of 40 percent for his low 
back disability.  The Veteran testified during his October 
2009 hearing that he wore a back brace and experienced 
constant pain.  The Veteran also testified to having pain 
that radiated down both of his legs and he testified that 
while he could bend his back, he could not bend it very far.  
This testimony does not suggest that the Veteran is entitled 
to a disability evaluation in excess of 40 percent.  
Furthermore, the March 2008 VA examiner concluded that the 
Veteran had a normal sensory examination of the lower 
extremities, and that his subjective symptomatology was more 
likely related to his nonservice-connected chronic deep vein 
thrombosis.  Also, the Veteran's current disability rating of 
40 percent is meant to compensate a Veteran with pain and 
significantly limited motion of the spine.  As such, the 
Veteran's testimony does not suggest that a higher disability 
rating is warranted at this time.  

The record also contains a number of lay statements from 
individuals that are associated with the Veteran.  According 
to a letter dated February 2004 from a coworker, the 
Veteran's pain limited his ability to lift, move and stand 
for long periods of time.  A letter from a member of the 
Veteran's church dated March 2004 noted that the Veteran 
could not sit for extended periods of time due to pain.  
Finally, the record contains a letter from a personal friend 
dated March 2004 that indicates that the Veteran's back pain 
had worsened, impacting his ability to work since his job 
required bending, lifting and standing.  While the Board has 
considered these statements, they too fail to provide 
evidence that would demonstrate that the Veteran is entitled 
to a disability rating in excess of 40 percent for his low 
back disability.  Again, a 40 percent disability rating is 
meant to compensate a Veteran with limited motion, pain and 
functional impairment.  These letters provide no evidence 
suggesting that the current 40 percent disability rating is 
inappropriate.  

As a final matter, the Board has considered the language of 
the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, in the present case, the Veteran's symptoms remained 
no more than 40 percent disabling throughout the course of 
the period of the appeal, and as such, staged ratings are not 
warranted.  The evidence of record demonstrates that the 
Veteran did not suffer from objective symptoms of neuropathy 
related to his lower back disability upon examination in 
March 2004 or March 2008.  Likewise, the evidence 
demonstrates that the Veteran has not suffered from ankylosis 
of the spine or incapacitating episodes totaling six weeks or 
more in a 12 month period at any time since filing his claim.  
As such, a higher disability rating has not been demonstrated 
by the evidence at any time during the pendency of the claim, 
and staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 40 percent for discogenic 
disease of the lumbosacral spine must be denied.

New and Material Evidence 

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Psychiatric Disorder, to Include Depression

In August 2004, the RO reopened and denied the Veteran's 
claim of entitlement to service connection for depression.  
As previously discussed, irrespective of the RO's actions, 
the Board must decide whether the Veteran has submitted new 
and material evidence to reopen the claim of service 
connection for a left shoulder disability.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran was denied service connection for depression in a 
November 1995 rating decision.  The Veteran's claim was 
denied for not being well-grounded because there was no 
evidence of a chronic disability.  Therefore, for the 
evidence to be material in this case, it must relate to this 
unestablished fact.  

The Veteran was afforded a VA examination in July 2004 in 
which a diagnosis of major depressive disorder was assigned.  
A diagnosis of a depressive disorder was again assigned 
during an April 2008 VA examination.  Finally, the record 
contains a number of private treatment records from the 
Armenia Surgery Center and the Tampa Pain Relief Center that 
note a diagnosis of depression due to pain.  The Board finds 
that this evidence is new and material, as it directly 
relates to why the Veteran's claim was denied in November 
1995.  As such, the Veteran's claim for depression is 
reopened.  

Left Shoulder Disability

In April 2004, the RO declined the Veteran's request to 
reopen his claim of entitlement to service connection for a 
left shoulder disability.  As previously discussed, 
irrespective of the RO's actions, the Board must decide 
whether the Veteran has submitted new and material evidence 
to reopen the claim of service connection for a left shoulder 
disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran was originally denied service connection for a 
left shoulder disability in a November 1992 rating decision.  
The RO noted that while there was current evidence relating 
to the left shoulder, there was no reference at all to the 
Veteran's left shoulder during his active military service.  
Therefore, for the evidence to be material in this case, it 
must relate to this unestablished fact.  

Having reviewed all of the evidence of record, the Board 
concludes that none of the evidence received since the 
November 1992 denial of the Veteran's claim addresses this 
evidentiary deficiency.  The Veteran submitted a June 1992 X-
ray of the left shoulder from the St. Joseph's Diagnostic 
Center that was not previously of record.  However, this 
document notes that the Veteran had a normal left shoulder at 
this time.  As such, this evidence does not suggest that the 
Veteran suffered an injury of the left shoulder prior to his 
separation from active duty.  The record also contains 
treatment records from November 1992.  According to one of 
these records, the Veteran had left shoulder pain for the 
past nine to twelve months with no history of trauma to the 
left shoulder.  This record also fails to suggest that the 
Veteran suffered a disease or injury to the left shoulder 
during his active military service.  As such, this evidence 
is not material to the Veteran's claim.  

The record also contains a multitude of treatment records 
from the Tampa Pain Relief Center and the Armenia Surgery 
Center.  These records demonstrate extensive treatment for 
pain, and particularly, lower back pain.  However, none of 
these records suggest that the Veteran's current left 
shoulder pain was related in any way to his military service.  
Therefore, while new, these records are not material to the 
Veteran's claim.  

VA has also obtained copies of the Veteran's Social Security 
Administration (SSA) records.  In addition to the records 
noted above, many other private treatment records, including 
those from the Town and Country Hospital, the Tampa 
Outpatient Surgical Center, West Coast Neurological and 
Orthopedic Associates, Inc., Careview Radiology Center, the 
Memorial Hospital of Tampa, the Orthopedic Associates of 
Tampa, and the Glenn Family Health Center, were incorporated 
into the record of evidence.  According to an October 2003 
treatment record, the Veteran suffered from left shoulder 
pain for the last two to three months.  According to an MRI 
performed at the Memorial Hospital of Tampa in October 2003, 
the Veteran's left rotator cuff appeared to be intact, but 
there was minimal tendonosis in the supraspinatus tendon.  
There was also some arthritic change in the acromioclavicular 
joint.  Treatment records from the Orthopedic Associates of 
Tampa reveal that the Veteran underwent a left rotator cuff 
tendon repair operation on November 18, 2003.  These records 
provide more information demonstrating that the Veteran 
suffers from a current left shoulder disability.  However, 
this fact is already well established and it is not material 
to the Veteran's claim.  

An extensive number of VA outpatient treatment records have 
also been incorporated into the evidence of record.  However, 
none of these records suggest that the Veteran suffered an 
injury or disease of the left shoulder during his active 
military service.  A December 2003 treatment record notes 
that the Veteran was status post-surgery for a rotator cuff 
repair of the left shoulder some three weeks prior.  A July 
2004 treatment record also reveals complaints of left 
shoulder pain with limited motion.  However, the existence of 
a present disability is not in dispute.  What is needed is 
evidence suggesting that the Veteran's left shoulder 
disability manifested during, or as a result of, his military 
service.  None of the VA outpatient treatment records since 
the November 1992 final denial address this evidentiary 
deficiency.  

The record also contains a March 2007 decision of the SSA 
which concluded that the Veteran had been disabled since 
March 30, 2006 due to degenerative disc disease of the lumbar 
spine, radiculopathy of the lower extremities, status post-
bilateral shoulder surgery, obesity and depression.  However, 
the Veteran's claim was not denied in 1992 for lack of 
evidence demonstrating that he suffered from a current left 
shoulder disability.  Rather, it was denied because there was 
nothing relating this condition to military service.  The 
March 2007 SSA decision does not offer any material evidence 
suggesting a possible relationship to military service.  

Finally, the Veteran has submitted a significant amount of 
lay testimony in support of his claim.  The Veteran testified 
during his October 2009 Video Conference hearing that his 
left shoulder pain began during military service when he 
injured his right shoulder.  The Veteran testified that he 
complained about his left shoulder during military service, 
but since his right shoulder was the predominate problem, the 
records focus on it rather than the left shoulder.  The 
Veteran also testified that he thought he had a current 
diagnosis of left shoulder tendonitis.  The record also 
contains a letter from a coworker with the initials T.M.B. 
that indicates that the Veteran suffered a worsening in his 
shoulder pain over the last 11 years.  

Having considered the above lay evidence, the Board does not 
find it to be new or material.  The Veteran already contended 
at the time of his November 1992 denial that his left 
shoulder was injured during military service.  Likewise, the 
evidence established that the Veteran had sought treatment 
for a left shoulder condition prior to the November 1992 
denial, so any evidence as to a current disorder is not new 
or material evidence.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a left shoulder disability must 
remain denied.

Service Connection for Depression

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as a psychiatric disorder, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for a psychiatric disorder, to include depression, 
as secondary to his service-connected disabilities.  However, 
as outlined below, the preponderance of the evidence of 
record demonstrates that the Veteran's psychiatric disability 
did not manifest during, or as a result of, his active 
military service.  As such, service connection is not 
warranted.  

The Veteran's service treatment records demonstrate that the 
Veteran did not suffer from a chronic psychiatric disorder 
during his active military service.  According to an April 
1982 treatment record, the Veteran was complaining of chest 
pain that was worsened by anxiety and sometimes food.  The 
Veteran was advised to seek stress management.  The record 
reflects that the Veteran was treated in August 1985 for 
symptoms that sounded like an obsessive personality type.  
The Veteran was evaluated for stress management and noted to 
have a questionable obsessive personality.  A November 1985 
treatment note indicates that the Veteran was complaining of 
severe stress and feelings described as "uptight."  It was 
noted that the Veteran had a family history of nervous 
problems.  The Veteran had a normal affect and was noted to 
not appear depressed.  A diagnosis of rule out depression, 
anxiety and high blood pressure was assigned.  

There is no further evidence of complaints of anxiety or 
depression during the Veteran's military service.  However, a 
June 1987 treatment record did note that the Veteran had a 
history of chronic low back pain with a heavy psychological 
overlay.  According to an October 1990 in-service 
examination, the Veteran's psychiatric condition was normal.  
There were no psychiatric findings during the Veteran's April 
1991 Medical Examination Board examination, and the Veteran 
denied having a history of frequent trouble sleeping, 
depression or excessive worry, or nervous trouble of any 
sort.  As such, the Veteran's service treatment records do 
not demonstrate that the Veteran had a chronic psychiatric 
condition during military service.  

The Veteran indicated in his August 2004 notice of 
disagreement that he believed he suffered from depression as 
a result of his physical conditions and medications he took 
for these conditions.  Service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
However, as outlined below, the preponderance of the evidence 
of record demonstrates that the Veteran's psychiatric 
disability is not secondary to his service-connected low back 
disability or right shoulder disability.  

During a November 2001 chronic pain psychology screening 
note, the Veteran testified to experiencing low back pain, 
limited motion of the arm, and knee pain that resulted in 
decreased recreational activity, sleep difficulties, mild 
depression and occupational difficulties.  The record also 
contains a VA psychology consultation note from February 
2002.  It was noted that the Veteran complained of low back 
pain, nervousness, and difficulty functioning due to back 
pain.  The psychologist indicated that the Veteran received 
psychiatric treatment two to three years earlier due to 
marital problems.  The examiner diagnosed the Veteran with a 
pain disorder.  

The record also contains a May 2003 psychiatric evaluation 
that was performed on an outpatient basis by VA.  The Veteran 
complained of low back pain during this evaluation.  The VA 
psychiatrist concluded that the Veteran's symptoms were 
consistent with a moderate chronic pain syndrome 
characterized by a somatic focus, sensitivity to bodily cues 
and long standing emotional distress.  During a July 2004 
psychiatric outpatient evaluation, the Veteran stated that he 
"guessed" he was depressed due to his back pain and that 
fact that he had to stop working the previous March.  The 
examiner diagnosed the Veteran with an adjustment disorder 
with anxiety and depression, but no opinion as to etiology 
was provided.  

The Veteran was afforded a VA psychiatric examination in July 
2004.  The examiner noted that the Veteran reported a 
previous history of major depressive disorder.  The examiner 
noted that while the Veteran related his depression directly 
to his pain, it appeared from the record that it was 
diagnosed much earlier.  The examiner opined that the Veteran 
was employable at this time and that he only had minor social 
and occupational impairment because of his depression.  The 
examiner diagnosed the Veteran with major depressive disorder 
and a pain disorder.  The examiner concluded that it was less 
likely than not that the Veteran's depression was related to 
his service-connected back condition, as the diagnosis of 
depression appeared to arise prior to when his back pain 
became more serious.  

The Veteran was afforded another VA examination for his 
psychiatric disorder in April 2008.  The Veteran reported 
using hashish on the weekends during his military service, 
and that he started getting paranoid while on the drug.  He 
reported using it for two to three years during his military 
service.  The examiner noted that the Veteran had received a 
number of different diagnoses since 2001, including anxiety, 
depression and a pain disorder.  The Veteran assigned a 
diagnosis of a depressive disorder and assigned a Global 
Assessment of Functioning (GAF) score of 75, which is 
illustrative of symptoms, if present, that are transient and 
expectable reactions to psychosocial stressors.  The examiner 
concluded that the Veteran's mental disorder symptoms were 
not severe enough to interfere with occupational or social 
functioning.  The examiner concluded that it was less likely 
than not that the Veteran's depressive disorder was 
aggravated by his service-connected disabilities.  The 
examiner also filed an addendum to this examination in July 
2008, opining that the Veteran's depressive disorder was less 
likely than not caused by or a result of military service and 
that it was not related to symptoms reported during military 
service.  

In reaching the above conclusions, the examiner noted that 
the Veteran had a number of identified stressors in the past.  
In October 2006, he was stressed because his wife was not 
attending to her health, chronic pain and family obligations.  
In July 2006, his stressors were identified as feeling 
overwhelmed with the care giving role after moving into a new 
house, along with his knee pain.  In November 2005, his 
stressors were found to be taking care of his family, the 
recent death of his sister, financial strain, and a drug 
abusing brother.  In August 2004, the Veteran reported being 
depressed due to trying to lose weight, and in July 2004, the 
Veteran reported it was due to his back pain.  

Based on the above evidence, the Board finds that the 
preponderance of the evidence demonstrates that the Veteran 
is not entitled to service connection for a psychiatric 
disorder, to include depression.  There is no evidence of a 
chronic psychiatric disorder during military service, and 
according to both the July 2004 and April 2008 VA examiners, 
it was less likely than not that the Veteran's currently 
diagnosed psychiatric disorder was secondary to his service-
connected disabilities.  

The Board notes that the record contains a number of private 
treatment records from the Armenia Surgery Center and the 
Tampa Pain Relief Center that note a diagnosis of 
"depression due to pain."  However, there is no evidence of 
an actual psychiatric examination used to make this 
diagnosis.  These records also fail to sight any clinical 
evidence or data in support of this diagnosis.  The Court has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  However, the July 2004 and 
April 2008 psychiatric evaluations were performed by trained 
psychiatrists and resulted in the conclusion that the Veteran 
did not suffer from a psychiatric disorder that was due to 
military service, or aggravated by his service-connected 
conditions.  The examiners also cited the Veteran's 
psychiatric history when making these decisions.  Therefore, 
the Board concludes that the July 2004 and April 2008 VA 
examinations are more probative in this case.  

The Board recognizes that the Veteran believes he suffers 
from a psychiatric disorder that is secondary to his service-
connected disabilities.  However, as a lay person, the 
Veteran is not competent to offer a medical opinion regarding 
the etiological manifestations of a psychiatric disorder.  
See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. 
App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  As such, the Veteran's testimony on this subject 
is not probative.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a psychiatric disorder, to include 
depression, must be denied.


ORDER

The claim of entitlement to service connection for sleep 
apnea is dismissed.  

The claim of entitlement to a disability rating in excess of 
40 percent for a lumbar spine disability is denied.  

New and material evidence has been received, and the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include depression, is reopened.  

The claim of entitlement to service connection for a 
psychiatric disorder, to include depression, is denied.  

New and material evidence having not been received, the 
Veteran's claim of entitlement to service connection for a 
left shoulder disability remains denied.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a total disability rating based on individual 
unemployability (TDIU) claim is part of an increased rating 
claim when such claim is raised by the record.  In this case, 
the appellant filed a claim for TDIU which was denied in a 
February 2006 rating decision.  Even though the Veteran did 
not appeal this denial, the Court held in Rice that when the 
issue is raised by the evidence of record, the Board must 
adjudicate the issue as part of the claim for an increased 
rating.  Id.  Therefore, the issue has been explicitly raised 
in this case.  

Furthermore, the Veteran has submitted evidence suggesting 
that he may be unemployable as a result of his service-
connected lumbar spine disability.  For example, the record 
contains a February 2007 VA outpatient treatment record that 
notes that the Veteran's osteoarthritis of the hips, knees, 
shoulder, and spine limited his ability to lift, operate 
machinery, or safely restrain clients on his then-current 
job.  Therefore, the issue has clearly been raised by the 
record.  

The Veteran is service-connected for discogenic disease of 
the lumbosacral spine (rated as 40 percent disabling), 
residuals of right shoulder surgery (rated as 10 percent 
disabling), chondromalacia of the left knee (rated as 10 
percent disabling), and degenerative arthritis of the right 
knee (rated as 10 percent disabling).  The Veteran's combined 
disability rating is 60 percent.  

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  Since the 
Veteran's combined disability rating is only 60 percent, the 
Veteran has not met the minimum percentage requirements 
necessary for a grant of TDIU.  

Nonetheless, entitlement to the benefit on an extraschedular 
basis may be considered by the Director of the Compensation 
and Pension Service, when a Veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, even though percentage 
requirements are not met, with consideration given to the 
Veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining 
whether the Veteran is entitled to a TDIU rating, neither 
nonservice-connected disabilities or advancing age may be 
considered.  38 C.F.R. § 4.19.  Therefore, while the Veteran 
does not meet the minimum percentage requirements for TDIU, 
referral for extraschedular consideration is nonetheless 
necessary.  

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the claim for a total 
disability rating for compensation based 
on individual unemployability, including 
an extraschedular rating. If the benefit 
sought is denied, furnish the Veteran and 
his representative a statement of the case 
and return the case to the Board, if the 
Veteran appeals the adverse determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


